Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/arguments, filed 7/29/2022, with respect to claims 1, 5, 12 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 5, 12, and 15 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 7/29/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the heat carrying material is configured for use within an immersion cooling system and configured to mimic a power load of a server without using an actual server”, in conjunction with the remaining elements. 
Dependent claims 2-4, and 7 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 5, no prior art fairly suggests or discloses “wherein the heat blade assembly further comprises coil winding substrates and wherein the heat carrying material is wound around the coil winding substrates”, in conjunction with the remaining elements. 
In regards to Claim 12, no prior art fairly suggests or discloses “wherein the heat carrying material is configured to mimic a power load of a server without using an actual server”, in conjunction with the remaining elements. 
Dependent claims 13-14 and 17-20 are allowably by virtue of their dependency from claim 12. 
In regards to Claim 15, no prior art fairly suggests or discloses “wherein the heat blade assembly configured to generate heat is comparable to server blades in the absence of server blades and further comprises: a nickel chromium wire as the heat carrying material; one or more fuses between the blocks and heat carrying material; and coil winding substrates; wherein the nickel chromium wire heat is wound around the coil winding substrates”, in conjunction with the remaining elements. 
Dependent claim 16 is allowably by virtue of its dependency from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miljkovic (U.S publication 2021/0102294 A1) – Discloses a immersion cooling tank having a plurality of electronic devices partially submerged within a dielectric coolant, but fails to disclose a heat carrying material, wherein the heat carrying material is configured to mimic a power load of a server without using an actual server. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835